In an action to recover for goods manufactured for, sold and delivered to respondent (first and second causes of action) and for cancellation of a credit memorandum on the ground of fraud and for damages therefor (third and fourth causes of action), the appeal is from so much of a judgment as dismissed the first, third and fourth causes of action and limited appellant’s recovery on the second cause of action by a setoff. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.